Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 3/3/2020. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 5/29/2020 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10 – 14, 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Lawrence et al. (4,524,802).
Regarding claims 1, Lawrence et al. disclose a device for localized flow control, the device comprising a plunger (36) configured to slide along a longitudinal axis, the plunger comprising a proximal end and a distal end along the longitudinal axis a gate (66) connecting to the proximal end of the plunger and configured to slide with the plunger (36) along the longitudinal axis; a spacer (48) disposed along the longitudinal axis and on a same side with the gate (66) relative to the plunger (36). Lawrence et al. also disclose a soft tube (82) disposed in a gap between the spacer (48) and a proximal end of the gate (66); and a plunger controller (16) enclosing the distal end of the plunger (36)  and configured to slide the plunger between a closed position and an open position along the longitudinal axis, wherein in response to the plunger at the open position, the device is at an open state (Fig. 4) and the gap has a first width configured to allow a flow in the soft tube, and in response to the plunger at the closed position (Fig. 3) , the device is at a closed state and the gap has a second width configured to cut off the flow in the soft tube.
Regarding claim 7, Lawrence et al. disclose the spacer (48) is fixedly disposed relative to the plunger controller (16).  
Regarding claims 10 and 11, the valve disclosed by Lawrence et al. inherently will meet this limitation for the pinch valve to fluidically close.
	Regarding claim 12, Lawrence et al. disclose a socket connection (44) in the plunger (36).
	Regarding claim 13, Lawrence et al. disclose the tube is silicone (Col. 4, Lines 44 – 49).
Regarding claim 14, Lawrence et al. disclose a method for localized flow control with a valve, the method comprising sending, by a circuitry electrically connecting with a valve, an electric current to the valve to switch the valve, and wherein the valve comprises a plunger (36) configured to slide along a longitudinal axis, the plunger comprising a proximal end and a distal end along the longitudinal axis a gate (66) connecting to the proximal end of the plunger and configured to slide with the plunger (36) along the longitudinal axis; a spacer (48) disposed along the longitudinal axis and on a same side with the gate (66) relative to the plunger (36). Lawrence et al. also disclose a soft tube (82) disposed in a gap between the spacer (48) and a proximal end of the gate (66); and a plunger controller (16) enclosing the distal end of the plunger (36)  and configured to slide the plunger between a closed position and an open position along the longitudinal axis, wherein in response to the plunger at the open position, the device is at an open state (Fig. 4) and the gap has a first width configured to allow a flow in the soft tube, and in response to the plunger at the closed position (Fig. 3) , the device is at a closed state and the gap has a second width configured to cut off the flow in the soft tube.
Regarding claim 18, Lawrence et al. inherently disclose the second width is about twice a wall thickness of the soft tube; and in response to the plunger being at the closed position, the gap is configured to deform the soft tube to cut off the flow in the soft tube.  
Regarding claim 19, , Lawrence et al. disclose a socket connection (44) in the plunger (36).
	Regarding claim 20, Lawrence et al. disclose the tube is silicone (Col. 4, Lines 44 – 49).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 9, and 17 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent to Lawrence et al. (4,524,802).
Regarding claims 8  - 9 and 17 the spacer (48) disclosed by Lawrence et al. comprises a flat surface, wherein the flat surface of the spacer (48) is perpendicular to the longitudinal axis and the proximal end of the gate comprises a flat surface, wherein the flat surface of the proximal end of the gate is perpendicular to the longitudinal axis. The soft tube (82) is disposed between the flat surface of the spacer and the flat surface of the proximal end of the gate.  
Examiner maintains the element 76 disclosed by Lawrence et al. comprises a flat surface contacting the soft tube 82. In case it is argued that element 76 is not flat, examiner takes official notice that pinch valve comprise flat pinching surfaces to avoid damage to the fluid passage. Therefore, a person having ordinary skill in the art would modify the element 76 to comprise flat surface thereby eliminating damage to soft fluid passages. 
Claims 2 – 6, 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lawrence et al. (4,524,802) in view of US Patent to Schoeb (6,386,505).
Regarding claims 2 and 15, Lawrence et al. disclose the plunger (36) is made of a ferromagnetic material. Lawrence et al. do not disclose the device further comprises a permanent magnet disposed at a distal end of the plunger controller, the permanent magnet generating an attraction force on the plunger, wherein the attractive force on the plunger has a direction from the open position towards the closed position.
However, having a permanent magnet to latch the valve is well known in the art as taught by Schoeb. Schoeb teaches a pinch valve that latches the closure member in both equilibrium positions by means of a permanent magnet (21). Therefore, a person having ordinary skill in the art would adapt the teaching of Schoeb to the valve disclosed by Lawrence et al. as means of conserving energy and eliminating heat production. 
Regarding claim 3, in the combination the valve disclosed by Lawrence et al. comprises a solenoid configured to receive an electric current.
Regarding claim 4, in the combination, Schoeb teaches a circuitry electrically connecting with the plunger controller, wherein: the circuitry is configured to send an opening current to the plunger controller to switch the plunger to the open position, and the circuitry is configured to send a closing current to the plunger controller to switch the plunger to the closed position.
Regarding claim 5, in the combination, Schoeb teaches  the opening current and the closing current have opposite directions (Col. 8 Line 48 – Col. 10 line 58).  
Regarding claims 6 and 16, in the combination Schoeb teaches in response to the plunger at the closed position, the circuitry is configured to output zero current since the valve is latched by permanent magnet.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753